Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 10/5/18.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-24 are pending in the application.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Specifically, see [0097], which discloses non-patent literature (NPL) that is not cites in an Information Disclosure Statement (IDS).
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claims 1, 8, 10-12, and 24 are objected to because of the following informalities:
Regarding claim 1, the limitation “an upper-body belt to be worn on an upper half of a body of a user” (ln. 2) should read --an upper-body belt adapted to be worn on an upper half of a body of user-- in order to avoid any interpretation that the applicant is claiming a part of a human body in violation of 35 USC 101. Similarly, the limitation “a left knee belt to be Similarly, the limitation “a right knee belt to be worn on a right knee of the user” (ln. 4) should read --a right knee belt adapted to be worn on a right knee of the user--. Similarly, the limitation “a first wire that couples the upper-body belt and the left knee belt to each other on or above a front part of the body of the user” (ln. 5-6) should read --a first wire adapted to couple the upper-body belt and the left knee belt to each other on or above a front part of the body of the user--. Similarly, the limitation “a second wire that couples the upper-body belt and the left knee belt to each other on or above a back part of the body of the user” (ln. 7-8) should read --a second wire adapted to couple the upper-body belt and the left knee belt to each other on or above a back part of the body of the user--. Similarly, the limitation “a third wire that couples the upper-body belt and the right knee belt to each other on or above a front part of the body of the user” (ln. 9-10) should read --a third wire adapted to couple the upper-body belt and the right knee belt to each other on or above a front part of the body of the user--. Similarly
Regarding claim 8, the limitation “a fifth wire that couples the upper-body belt and the left knee belt to each other and that extends on or above the front part of the body of the user” (ln. 2-3) should read --a fifth wire that couples the upper-body belt and the left knee belt to each other and that is adapted to extend on or above the front part of the body of the user--. Similarly, the limitation “a sixth wire that couples the upper-body belt and the left knee belt to each other and that extends on or above the back part of the body of the user” (ln. 5-6) should read --a sixth wire that couples the upper-body belt and the left knee belt to each other and that is adapted to extend on or above the back part of the body of the user--. Similarly, the limitation “a seventh wire that couples the upper-body belt and the right knee belt to each other and that extends on or above the front part of the body of the user” (ln. 8-9) should read --a seventh wire that couples the upper-body belt and the right knee belt to each other and that is adapted to extend on or above the front part of the body of the user--. Similarly, the limitation “an eighth wire that couples the upper-body belt and the right knee belt to each other and that extends on or above the back part of the body of the user” (ln. 11-12) should read --an eighth wire that couples the upper-body belt and the right knee belt to each other and that is adapted to extend on or above the back part of the body of the user--.
Regarding claim 10, the limitation “the control circuit controls the at least one motor” (ln. 5) should read --the control circuit is configured to control the at least one motor--.
Regarding claim 11, the limitation “a sensor that detects a gait cycle of the user” (ln. 2) should read --a sensor that is configured to detect a gait cycle of the user--.  Similarly, the limitation “the control circuit calculates the gait phase” (ln. 3) should read --the control circuit is configured to calculate the gait phase--.
Regarding claim 12, the limitation “the control circuit accepts selection of an assistance method” (ln. 3) should read --wherein the control circuit is configured to accept selection of an assistance method--. Similarly, the limitation “the control circuit controls the at least one motor” (ln. 5) should read --the control circuit is configured to control the at least one motor--.
Regarding claim 24, the term “A recording medium” (ln. 1) should read --non-transitory computer readable medium-- or similar language to avoid running afoul of 35 USC 101, as “recording medium” under a broadest reasonable interpretation could include electronic waves or signals which are not patentable.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set fourth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

6.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1, 4, 5, 8, 10, and 12, the term “the at least one motor” (ln. 15) is recited in combination with language indicating that “the at least one motor” is capable of providing tension to a plurality of different wires.  However, if “the at least one motor” is taken as being just “one motor,” there does not appear to be support in the applicant’s disclosure that the plurality of wires may be put into tension by a single motor.  Rather, it appears that at least four motors (or eight motors for the case of claim 8) would be needed to put the first, second, third, and fourth wires in tension.
	Regarding claim 13, the limitation that the wires are “adjusted by a motor” (ln. 45) does not appear to be supported by the original disclosure.  There does not appear to be support for a single motor being able to put a plurality of wires in tension. Rather, it appears that at least four motors would be needed to put the first, second, third, and fourth wires in tension.
Regarding claim 24, the term “the at least one motor” (multiple times within the claim) is recited in combination with language indicating that “the at least one motor” is capable of providing tension to a plurality of different wires.  However, if “the at least one motor” is taken as being just “one motor,” there does not appear to be support in 
Any remaining claims are rejected as being dependent upon a rejected base claim.
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-12, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1-12, the claims are unclear as to whether they are directed to an apparatus or a method of operating an apparatus.  For example, while claim 1 starts of reciting an “assistance apparatus,” the claim transitions into “the at least one motor generates…[tensions in wires]” which reads as method steps.  Similar conflicts exist in the remaining claims.  It is recommended that the applicant use functional language such that the assistance apparatus is “configured to” or “adapted to” perform these recited functions.
	Regarding claim 19, the term “the at least one motor” (ln. 3-4, 6-7, 9-10, and 12-13 lacks an antecedent basis.

Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
9.	Claims 1-24 would be allowable if rewritten or amended to overcome the objections and rejections under USC 112(a) and/or 112(b) set forth in this Office action.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,103,414, claims 1-29 of U.S. Patent No. 11,103,413, and claims 1-27 of U.S. Patent No. 10,772,787. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set of the prior patents anticipates the claims pending in this application.
12.	Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set of the reference application anticipates the claims pending in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasuhara et al (2010/0234775), Lee et al (2017/0151083), Schectman (5,865,770), Thorne et al (10,231,859), Yamamoto et al (2015/0216756), Yamamoto et al (2014/0296761), Walsh et al (2015/0173993), and Lee (2018/0116851) disclose assistance devices comprising wires or straps that are tensioned in order to assist the subject in walking or moving.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785